Per Curiam :
■ The claimant is a colored man who took the three bales of cotton from his employer, for wages and rations due him, hut a few days before the evacuation of Charleston by the rebel forces, and its occupation by the Union troops. The employer had no funds but confederate money, which was then worthless, and gave Aiken the cotton for the debt due him. The circumstances under which it was received relieve the transaction from all suspicion of collusion and fraud. The ownership is well proved, and the loyalty of the claimant undoubted. .We award him the net proceeds, amounting to $393 60.
Nott, J., dissented.